Citation Nr: 1402202	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial compensable rating prior to September 27, 2005, and greater than a 10 percent rating beginning that date, for degenerative disc disease of the thoracolumbar spine with osteoarthritis.

2.  Entitlement to an extraschedular rating for degenerative disc disease of the thoracolumbar spine with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to December 1964 and from December 1965 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection and assigned an initial noncompensable disability rating effective July 26, 2005.  

A December 2006 rating decision increased the rating to 10 percent disabling, effective September 27, 2005.  

The Veteran requested a hearing in conjunction with his appeal.  However, his hearing scheduled for February 2010 was postponed at the Board's initiative due to weather conditions; it was rescheduled for April 2010, but the Veteran contacted VA that month and cancelled the hearing. 

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular rating for degenerative disc disease of the thoracolumbar spine with osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward flexion to 70 degrees at worst; total thoracolumbar spine range of motion to 170 degrees at worst; and additional functional loss; but without objective evidence of lumbar muscle spasm, abnormal gait or spinal contour; or incapacitating episodes due to IVDS.


CONCLUSION OF LAW

The criteria for an initial 20 percent schedular rating, but no greater, for the Veteran's lumbosacral spine disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  September 2005 and June 2007 letters satisfied the duty to notify provisions; the June 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and most identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran notified VA in June 2007 that he was not in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The June 2006 and May 2012 (with addendum opinion obtained in June 2012) VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's spine disability is rated under Diagnostic Code 5243 which contemplates intervertebral disc syndrome.  Diagnostic Code 5243 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As a threshold issue, an August 2003 private X-ray establishes evidence of degenerative arthritis in the Veteran's lumbar spine.  Because arthritis is a chronic disability, it follows that there remained evidence of arthritis in the Veteran's lumbar spine at the time the Veteran filed his claim in July 2005.  A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, because the evidence dated beginning in August 2003 and continuing through the current time, to include private treatment records dated from 2004 to 2009, establishes that the Veteran has painful motion on movement of the lumbar spine, a minimum 10 percent rating is warranted for the entire appeal period that is prior to September 27, 2005.  

At a June 2006 VA examination, the Veteran's range of motion was normal, with 90 degrees of forward flexion and 240 degrees of total lumbar spine range of motion.  At the May 2012 VA examination, forward flexion was to 70 degrees, and total lumbar spine range of motion was to 170 degrees.  Both examiners also noted no spasm, abnormal gait or spinal contour, or tenderness on examination and at no time was ankylosis noted.  

The Board notes that the range of motion exhibited at the May 2012 VA examination warrants a minimum 10 percent schedular rating under the General Formula, as forward flexion was not greater than 85 degrees.  

However, in light of the cumulative evidence of record which establishes that the Veteran's spine disorder causes additional functional impairment and functional loss, a 20 percent schedular rating is assigned.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  Although the June 2006 and May 2012 VA examination results show that there is no additional limitation of range of motion after repetitive testing, there is clear evidence that the Veteran experiences pain during forward flexion of the lumbar spine.  Further, the evidence reflects the Veteran's report, as noted in the May 2012 VA examination addendum, that during flare-ups he experiences significant limitation of function, essentially confined to a supine condition (lying flat on his back) and completely disabled during those periods.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a 20 percent schedular rating is warranted for the entire appeal period on the basis of functional loss.  This 20 percent rating adequately contemplates any functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The next highest rating, which is 40 percent, is not met or more nearly approximated.  At no point during the pendency of this appeal has the Veteran's service-connected lumbar spine disability been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

The rating criteria also provide for separate ratings for neurologic and orthopedic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The evidence of record does not support separate ratings for any neurological abnormalities.  At the June 2006 VA examination, the Veteran denied experiencing radiating pain down his lower extremities, and the examiner objectively found no neurologic abnormalities.  A December 2008 private treatment record noted all normal lower extremity neurologic clinical findings; at the May 2012 VA examination, the Veteran again denied radicular pain, lower extremity numbness or weakness, and the examiner found no objective evidence of lower extremity neurologic impairment.  There is no other competent evidence of bowel and bladder impairment or other neurologic abnormality associated with the service-connected lumbar spine disability.  Therefore, separate ratings for neurologic manifestations are not warranted.

The Board has considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome.  Under the provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

The record does not reflect that the Veteran had been hospitalized, or otherwise instructed by a physician to remain in bed, for treatment of his lumbar spine disability, for a period of at least 2 weeks during any 12-month period, since service connection has been in effect.  Accordingly, a schedular rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

As noted in the Introduction of this decision, consideration of whether an extraschedular rating is warranted for the Veteran's lumbar spine disability is addressed in the Remand portion of the decision below.

The preponderance of the evidence is against the assignment of a rating higher than those assigned by this decision.  There is no doubt to be resolved, and greater than a 20 percent schedular rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent schedular rating, but no greater, for the Veteran's lumbosacral spine disability is granted for the entire appeal period, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the extraschedular aspect of this claim must be remanded so that the RO can refer this issue to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b).  The Veteran indicated in his March 2008 VA Form 9 that he was a food service supervisor and that while he had no difficulty completing his managerial tasks, any manual labor tasks were difficult or impossible to include preparing food for cooking or baking.  Similarly, in a May 2012 letter submitted in support of his claim, the Veteran indicated that he could not bend, lean over, or stand for extended lengths of time due to his back aches and pain; he indicated that in May 2010, he was forced to close his restaurant because he "no longer could put in a day's work."  Thus, while the Veteran's lumbar spine range of motion findings as noted in the May 2012 VA examination report do not suggest more than a mild symptomatology picture, other evidence suggests that the symptoms of the may warrant an extraschedular consideration on the basis that it causes marked interference with employment.  

Accordingly, the issue of entitlement to an extraschedular rating for degenerative disc disease of the thoracolumbar spine with osteoarthritis is REMANDED for the following actions:

1.  Refer the Veteran's claim of entitlement to a higher rating for his lumbar spine disability to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. §§ 4.16(b).

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


